-b.



                                          PD-1657-15


A^MJ^Jic^jL^^^u^-ooi^n -c k^
JrCiui Caurt Cc^e IJumUrl' i5-7^4

 —a-

                                                                                                          ^
       y^_^^       -gia^-gux,^^^    ,.^-g^a^   -=^iC^   C-«a                   ,^-^^-^-^i. -

                                                                                                             5T
                                                                    i=<e3-^£—^       ~~&?~<*„t •^yf       -*£
                                                                                            *a-^&—,*^1^*- ,^y~^
                                                                               ^
                                                                ^                z^i—-^^- ,^^£-
                                                                     •!+-*&-&**?£.




                                                                                                                           -J-




       .•^-IC-'               _*2=«£^2<




                                                                                               ***&•&/?***^<*ti-r<^_,


                           RECEIVED IN                                                  TCEDlN
                  ' 'XJRT OF CRIMINAL APPEALS-                            COURT OF CRIMINAL APPEALS
                                                                                       H!

                                   DEC 16 2815
                                                                                     ADei Acosta, Clark

                           Abel Acosta, Clerk
                                                                                                              WQ03?y
                                                                                                              .'/=•, ;i/f •>•'•